Citation Nr: 0512605	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-36 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease.

2.  Entitlement to service connection for a generalized 
anxiety disorder.

3.  Entitlement to service connection for a lung disorder, to 
include chronic obstructive pulmonary disease (COPD) and lung 
cancer, to include as a result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The issue of entitlement to service connection for a lung 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of record linking 
the veteran's current hypertensive vascular disease to his 
service or any incident therein; nor does the evidence 
indicate the onset of such disability within one year of the 
veteran's discharge from service.

2.  The evidence of record does not show that the veteran 
currently has a generalized anxiety disorder.


CONCLUSIONS OF LAW

1.  Hypertensive vascular disease was not incurred in or 
aggravated by active service and may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).

2.  A generalized anxiety disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the January 2003 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in October 2003 and a supplemental statement of the case 
in April 2004, which notified him of the issues addressed, 
the evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.

In September 2002, prior to the January 2003 rating decision, 
the RO provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claims 
for service connection for hypertensive vascular disease, 
generalized anxiety disorder, and a lung disorder, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim.  In this respect, 
the Board notes that the letter informed the veteran that he 
could send any information describing additional evidence he 
wanted VA to obtain, or he could send such evidence directly 
to VA.  Although the letter did not specifically state the 
veteran could submit any evidence in his possession, it did 
state that he could submit any relevant evidence or provide 
VA with appropriate authorization to obtain evidence.  Thus, 
the discussion contained in this letter furnished the veteran 
notice of the evidence he still needed to send to VA, the 
evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that he possessed or knew of that could 
help to substantiate his claim.  At this stage of the appeal, 
no further notice is needed to comply with the VCAA, and the 
Board finds that any failure to provide the veteran with VCAA 
notice did not affect the essential fairness of the 
adjudication, and therefore was not prejudicial to the 
veteran.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Apr. 14, 2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The content of this notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  available 
service medical records, VA examination reports and private 
treatment records.  The veteran has not indicated that there 
are any additional obtainable records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual Background

The veteran's service medical records show no relevant 
complaints, findings or diagnoses associated with 
hypertensive vascular disease.  In March and May 1965, the 
veteran was seen for complaints associated with anxiety.  A 
separation examination report is not of record.

Private treatment records, dating from November 1984 to May 
2002, show ongoing treatment for hypertension, hypertensive 
heart disease and atherosclerotic heart disease.  There is no 
medical opinion linking the veteran's hypertensive heart 
disease to his service or any incident therein.  A December 
1993 treatment record notes that the veteran was taking Xanax 
three times a day.  A December 1998 treatment record notes 
that the veteran was seen for follow up of his anxiety 
medication and notes that the veteran had been taking Xanax 
for a number of years because of his underlying pulmonary 
disorder.  During a May 2001 private medical evaluation, the 
veteran admitted to depression and anxiety.  There is no 
formal diagnosis of an anxiety disorder in the available 
treatment records.

An October 2002 VA psychiatric examination report notes that 
the veteran's claims file was reviewed in detail.  The 
examiner noted that the veteran had a long and complicated 
medical history with hypertension, COPD, status post lung 
cancer and pneumonectomy and coronary artery disease.  The 
report indicates that the veteran took Xanax three times a 
day for anxiety, but denied any psychiatric symptoms except 
mild anxiety.  The examiner opined that the veteran had 
minimal to no psychiatric symptoms and was unable to make a 
psychiatric diagnosis.

In November 2002, the veteran underwent VA general medical 
examination.  The veteran's claims file was reviewed.  The 
diagnoses included hypertension and coronary artery disease.  
The examiner noted that the veteran's service medical records 
indicated that his blood pressure was normotensive while in 
service and that the veteran did not begin taking medication 
for his condition until the 1980's.  The examiner further 
noted that the veteran was not diagnosed with hypertension 
until later in life.  The examiner opined that the veteran's 
hypertension was not related to his service and further 
opined that it was at least as likely as not a result of his 
hypertension and hypercholesterolemia.  



Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110.  In addition, if 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including hypertensive heart disease and 
psychoses).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

The Board has carefully reviewed the claims file and 
considered the veteran's assertions regarding his claimed 
disabilities.  While the evidence reveals that he currently 
suffers from hypertensive vascular disease, the competent, 
probative evidence of record does not indicate that his 
disability is the result of his service or any incident in 
service.  There is no evidence of hypertension until many 
years after service.  The first record of treatment for 
hypertensive was in the 1980's almost 20 years after his 
discharge.  This evidence is not supportive of the veteran's 
claims, as it does not link his current hypertensive disease 
to service or any incident therein.  Moreover, the November 
2002 VA examiner opined that his current hypertensive 
vascular disease was unrelated to his service and 
specifically noted that he did not have hypertensive symptoms 
in service and was not initially diagnosed until many after 
his discharge from service.

While the veteran believes he currently has hypertensive 
vascular disease as a result of his service, he is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the claim for service connection for hypertensive vascular 
disease must be denied.

A review of all the evidence of record reveals that there is 
no competent medical evidence that the veteran currently has 
any diagnosed generalized anxiety.  In this regard, the Board 
notes that he has been prescribed Xanax for anxiety symptoms 
associated with his pulmonary disabilities, but the evidence 
fails to indicate a psychiatric diagnosis.  Moreover, the 
October 2002 VA examiner, after reviewing the veteran's 
records and examining him, noted that the veteran had minimal 
anxiety symptoms, but did not meet the criteria for a 
psychiatric diagnosis.  Service connection is not in order in 
the absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for generalized anxiety disorder.  38 C.F.R. 
§ 3.303.  

Again, although the veteran believes he currently has a 
generalized anxiety disorder as a result of service he is not 
competent to provide evidence that requires medical 
knowledge.  Grottveit v. Brown, supra; Espiritu v. Derwinski, 
supra.  Accordingly, the claim for service connection for a 
generalized anxiety disorder must be denied.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for hypertensive vascular disease is 
denied.

Service connection for a generalized anxiety disorder is 
denied.


REMAND

VCAA indicates that VA shall provide a medical examination or 
opinion when necessary to make a decision in a claim.  
Examinations are necessary where the evidence of record 
contains competent evidence that the claimant has a current 
disability and indicates that the disability may be 
associated with the claimant's active service but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  The evidence of record shows the veteran had 
abnormal chest X-ray studies during service, indicating Ghon 
complex in his left lung and hilar adenopathy and moderate 
fibrosis in the left field.  He later underwent a right lung 
resection in 1984 for adenocarcinoma and a left pneumothorax 
in 1999.  Although the veteran was provided a VA general 
medical examination in November 2002, the examiner was unable 
to provide a requested opinion regarding the etiology of his 
current COPD.

In view of the above, this matter is REMANDED to the AOJ for 
the following actions:

1.  The RO should schedule the veteran 
for a VA pulmonary examination by a 
physician with appropriate expertise, to 
determine the nature, extent, and 
etiology of the veteran's lung disorder, 
to include COPD and lung cancer.  The 
veteran's claims file should be made 
available to and reviewed by the 
examiner.  All indicated tests should be 
performed and all findings should be 
reported in detail.  Based on examination 
findings, medical principles, and 
historical records, the examiner should 
specifically state whether it is at least 
as likely as not that the veteran's 
current lung disorder is related to his 
service or any in-service exposure to 
asbestos.  

A complete rationale should be given for 
all opinions.  In this regard, opinions 
should be based on examination findings, 
historical records, and medical 
principles.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the AOJ should again review this 
claim.  The AOJ must provide adequate 
reasons and bases for its determination, 
addressing all issues and concerns that 
were noted in this REMAND.

3.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


